Voto disidente, en parte, del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 15 de marzo de 1978
Difiero de la opinión en la parte que impone 25% de culpa al Municipio de Caguas, modificando la sentencia al efecto. El Alcalde de Caguas actuó a ruego de los vecinos al instalar el acceso provisional de madera. No considero su acto una “invitación” a seguir usando el puente en reparación, sino ineludible respuesta y atención al urgente reclamo de los vecinos del barrio “Tomás de Castro” en sus necesidades de movilidad y comunicación, y las de 400 personas empleadas por varias fábricas establecidas en dicho sector.
Además, la intervención del Municipio corrigiendo con una tapa de madera la condición de inminente peligro que representaba el hueco dejado por la plancha caída, con la previa aprobación del Estado, de ningún modo puede tomarse como detrimental para éste, sino lo contrario, por lo que no debe dar lugar a traslado al Municipio de la responsabilidad primaria del Estado bajo el Art. 404 del Código Político (3 L.P.R.A. see. 422).
La mayoría penaliza al Municipio por brindar algún grado de seguridad a los vecinos que demandaban un remedio. Me imagino que también le hubiese impuesto responsabilidad si probado que teniendo los medios y recursos para tapar el peligroso hueco, hubiese puesto oídos sordos al reclamo de los residentes, permitiendo con su inacción que alguien cayera al río. ¿O es que para proteger sus escasos recursos de una demanda, venía el Municipio obligado a permanecer impasi-ble como un Buda, indiferente a la angustia de sus resi-dentes?